Title: From Thomas Jefferson to James Maury, 1 July 1806
From: Jefferson, Thomas
To: Maury, James


                        
                            Dear Sir
                            
                            Washington July 1. 06.
                        
                        Mr. Roscoe, author of a history of Leo X, a copy of which he was so kind as to send me, residing near
                            Liverpool—I take the liberty of putting the inclosed letter to him under your cover. I avail myself with pleasure of the
                            occasion it offers of repeating to you assurances of my continued friendship and my wishes for your happiness. I saw your
                            brother the parson some little time ago and have the satisfaction to inform you his health is reestablished.   we have been
                            lately alarmed with the appearance of a caterpillar which at first threatened destruction to our small grain, Indian corn,
                            tobacco & grasses. it has happily however disappeared after little injury. we are now gathering in one of the most
                            plentiful harvests we have ever known. of tobacco there has not been plants enough to put in half a crop. this proceeded
                            from the drought of the spring.   with the country of your residence, our wrongs, which had long pressed sorely on us, &
                            had become at length no longer to be endured, will I hope be amicably settled, and a foundation laid for a long &
                            feeling friendship.   no man wishes it more sincerely than myself. from Spain it is long since we have had any information.
                            if either justice, interest or common sense can find the way into her councils, she will let us remain in peace. Accept my
                            friendly salutations & assurances of great respect & attachment.
                        
                            Th: Jefferson
                            
                        
                    